Citation Nr: 0507345	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-23 369	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  Two appeals of the veteran, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of judicial economy.

Procedural history

The veteran filed a claim of entitlement to service 
connection for arthritis in the back in March 2001.  He added 
a claim for entitlement to service connection for PTSD in 
August 2001.  In a March 2003 rating decision, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine and assigned a 10 percent disability rating.  In 
a separate rating decision, also in March 2003, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating.  

Based on the receipt of additional medical evidence, the RO 
increased the veteran's rating for service-connected 
degenerative joint disease of the lumbar spine to 
20 percent disabling in a June 2003 rating decision.  

The veteran has duly perfected an appeal as to each of these 
issues.

Matters not on appeal

The veteran's claim of entitlement to an increased disability 
rating for service-connected for diabetes mellitus was denied 
in a Board decision dated May 12, 2003.  That decision is 
final.  See 38 C.F.R. § 20.1100 (2004). 

During the course of this appeal, the veteran filed claims 
for service connection for arthritis of the hips, upper back, 
bilateral knees, flat feet and bilateral hearing loss.  Those 
claims were denied in a January 2004 RO rating decision.  The 
veteran, through his attorney, filed a notice of disagreement 
in February 2004.  In April 2004, the veteran stated that he 
wished to withdraw his claim for service connection for a 
bilateral hip condition.  See 38 C.F.R. § 20.204 (2004).  A 
statement of the case was issued in July 2004 in regards to 
the issues of entitlement to service connection for bilateral 
hearing loss, bilateral knee conditions, flat feet and an 
upper back condition.  To the Board's knowledge, the veteran 
has not yet filed a substantive appeal as to those issues.  
Accordingly, those issues are not within the Board's 
jurisdiction, and they will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for service-connected PTSD and service-connected 
degenerative joint disease of the lumbar spine.  
Specifically, the veteran argues that his PTSD symptomatology 
is of such severity as to warrant the assignment of a 
disability rating of 70 percent or higher, and that his back 
disability, which requires use of a special bed and Motrin(r), 
warrants a higher disability rating.

Reason for remand

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran letters in June 2001 and 
October 2001, those letters did not satisfy the requirements 
of the VCAA for a number of reasons.  

First, the June 2001 VCAA letter incorrectly informed the 
veteran that the RO was working on the veteran's claims for 
"reopened compensation" and discussed the "reopened claims 
process."  Second, the June 2001 and October 2001 letters 
did not identify the evidentiary requirements needed in order 
to satisfy the veteran's claims.
Third, and perhaps most crucially, neither letter advised the 
veteran of which part, if any, of the additional evidence was 
to be provided by the veteran and which part, if any, VA 
would attempt to obtain on behalf of the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice 
and development required by the VCAA 
has been accomplished, in particular 
notifying the veteran that it has 
received the veteran's claims for 
increased disability ratings.  VA must 
also notify the veteran of the 
evidentiary requirements for increased 
rating claims in general, as well as 
the kinds of evidence he needs to 
submit and that which will be obtained 
by VA.

2.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his service-
connected PTSD and degenerative joint 
disease of the lumbar spine.  VBA 
should then take appropriate steps to 
secure any medical treatment records 
so identified and associate them with 
the veteran's VA claims folder, to 
include updated treatment records from 
the VA Medical Center in Hot Springs, 
South Dakota.  

3.  After accomplishing any additional 
development which is deemed by it to 
be necessary, VBA should review the 
evidence of record and readjudicate 
the veteran's claim of entitlement to 
an increased rating for PTSD and 
degenerative joint disease of the 
lumbar spine.  If the claims remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




